            Case 2:20-cv-03696-MMB Document 18 Filed 09/30/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PHILIP LAWRENCE MORIARTY                                           CIVIL ACTION

            v.                                                      NO. 20-3696

 ZEFF LAW FIRM LLC,
 GREGG L. ZEFF, ESQ.

                                                            ORDER


          AND NOW, this 30th day of September, 2020, upon consideration of Defendants Zeff

Law Firm LLC and Gregg L. Zeff’s Motion to Transfer Venue (ECF 3), as well as the Response

(ECF 7) and Reply (ECF 8) thereto, and for the reasons given in the accompanying memoranda, it

is hereby ORDERED that (1) Defendants’ Motion to Transfer Venue is DENIED and

(2) Plaintiff’s request for leave to file a motion for sanctions is DENIED.



                                                                        BY THIS COURT:

                                                                        s/ Michael M. Baylson
                                                                        ______________________________
                                                                        MICHAEL M. BAYLSON
                                                                        United States District Court Judge


O:\CIVIL 20\20-3696 Moriarity v Zeff Law Firm\20cv3696 Order re Motion to Transfer Venue.docx




                                                                                                             1
